                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            May 13, 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk

                          CORPUS CHRISTI DIVISION

DAVID TYRONE THOMAS,                              §
                                                  §
          Plaintiff,                              §
VS.                                               §    CIVIL NO. 2:18-CV-136
                                                  §
CITY OF KINGSVILLE, TEXAS, et al,                 §
                                                  §
          Defendants.                             §

                                             ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss certain claims and retain case, Dkt. No. 10,
and Plaintiff’s Objections to the M&R, Dkt. No. 25.
       After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 10. Accordingly, the Court
● ORDERS that Kleberg County be substituted in place of the Kleberg County
    Sheriff’s Office as a party defendant in this case;
● RETAINS the following claims against defendants as follows:1
    (1) Plaintiff David Tyron Thomas’ (“Thomas”) false arrest/false imprisonment
       claims arising from the June 9, 2016 drug charges against Kingsville Police
       Officer Kevin Martinez, aka John Doe 1, in his individual capacity;2
    (2) Plaintiff’s false arrest/imprisonment claims arising from the August 24, 2016
       resisting arrest against Kingsville Police Officer Michael Chavana, aka John
       Doe 2, in his individual capacity;3




1
  Plaintiff’s original complaint name a number of defendants, including unknown City of Kingsville
police officers and unknown Kleberg County deputies. Dkt. No. 1.
2 On November 29, 2018 the Magistrate Judge DIRECTED the Clerk to substitute Officer Kevin

Martinez in place of Kingsville Police Arresting Officer John Doe 1 as a party defendant, Dkt. No. 31.
3 On November 29, 2018 the Magistrate Judge DIRECTED the Clerk to substitute Officer Michael

Chavana in place of Kingsville Police Arresting Officer John Doe 2 as a party defendant, Dkt. No. 31.


1/2
    (3) Plaintiff’s excessive force claims arising from events occurring on August 24,
       2016 against Kleberg County Officers Sergeant Robert Wright, aka John Doe
       3,4 and Deputy John Doe 4 in their individual capacities; and
    (4) Plaintiff’s excessive force claims arising from events occurring on August 24,
       2016 against Kingsville Police Officers John Does 5 and 6 in their individual
       capacities;
● DISMISSES Thomas’ claims for money damages against all Defendants in their
    official capacities; and
● DISMISSES Thomas’ claims against the remaining Defendants as frivolous
    and/or for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
    1915A(b)(1).


       SIGNED this 13th day of May 2019.



                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge




4On November 29, 2018 the Magistrate Judge DIRECTED the Clerk to substitute Sergeant Robert
Wright in place of Kleberg County Sergeant John Doe 3 as a party defendant, Dkt. No. 31.


2/2
